Exhibit 10.2.1 THIS INSTRUMENT, AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY, ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT DATED MARCH 12, 2, NATIONAL ASSOCIATION, AS AGENT, AND GILL FAMILY CAPITAL MANAGEMENT, INC., AND CONSENTED TO BY THE BORROWERS DEFINED THEREIN. SECURITY AGREEMENT THIS SECURITY AGREEMENT (the “ Security Agreement ”) is made and entered into as of the 12th day of March, 2015, by and between (i) Sypris Solutions, Inc. , a Delaware corporation (“ Solutions ”), Sypris Technologies, Inc. , a Delaware corporation, Sypris Electronics, LLC , a Delaware limited liability company, SYPRIS DATA SYSTEMS, INC. , a Delaware corporation, SYPRIS TECHNOLOGIES MARION, LLC , a Delaware limited liability company, SYPRIS TECHNOLOGIES KENTON, INC. , a Delaware corporation, SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC , a Delaware limited liability company, SYPRIS TECHNOLOGIES NORTHERN, INC. , a Delaware corporation, SYPRIS TECHNOLOGIES SOUTHERN, INC . , a Delaware corporation, and SYPRIS TECHNOLOGIES INTERNATIONAL, INC. , a Delaware corporation, (each a “ Borrower ” and collectively the “ Borrowers ”), and (ii) GILL FAMILY CAPITAL MANAGEMENT, INC., a Delaware corporation (the “ Lender ”). P R E L I M I N A R Y S T A T E M E N T : A.The Lender has made available to the Borrowers a loan in the principal sum of Four Million Dollars ($4,000,000.00) (the “ Loan ”). B.The Loan is evidenced by that certain Promissory Note of even date herewith, jointly and severally made by the Borrowers, payable to the order of the Lender, and in the face principal amount of Four Million Dollars ($4,000,000.00) (as amended, modified, restated, supplemented and renewed from time to time, the “ Note ”). C.The obligation of the Lender to make the Loan to the Borrowers is expressly subject to the condition, among others, that the Borrowers execute and deliver this Security Agreement and grant to the Lender a second priority security interest in all of the Collateral described below. NOW, THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the mutuality, receipt and sufficiency of which are hereby acknowledged, the Borrowers and the Lender hereby agree as follows: 1.
